DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group 18 (figures 24A-24G) in the reply filed on September 12, 2022 is acknowledged.
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cooper et al., US Patent 4586616.
Regarding claim 20, Cooper et al teaches a universal magnetic utensil mounting bar comprising: 
an elongated strip member 8 having a rectangular cross section, a front side (figure 1) and a rear side (figure 2); 
a plurality of hooks 26 for the suspension of product for retail sale, the plurality of hooks extending from the front side of the elongated strip member; and 
a plurality of mounting members 16 carried on the rear side of the elongated strip member 8, each mounting member of the plurality of mounting members including a magnet (col. 2, lines 47-60).
 
    PNG
    media_image1.png
    462
    427
    media_image1.png
    Greyscale

Regarding claim 21, Cooper et al teaches the elongated strip member 8 includes a plurality of apertures 20 (figures 1, 2, and 4) for receiving the plurality of hooks 26 for the suspension of product for retail sale.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following US Patents are cited to show a support member comprising a magnetic means on the rear surface for attachment to a support surface and a plurality of hooks on the front: 3118207; 2965235; 4830322; 5137158; 20150202767; and 9597792.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CASSANDRA DAVIS whose telephone number is (571)272-6642. The examiner can normally be reached Monday-Friday 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CASSANDRA DAVIS/Primary Examiner, Art Unit 3631